U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-185928 AGRO CAPITAL MANAGEMENT CORP. (Exact name of registrant as specified in its charter) Nevada 2013 EIN 33-1230673 (State or Other Jurisdiction ofIncorporation or Organization) (Primary Standard IndustrialClassification Number) (IRS EmployerIdentification Number) c/o Reitler Kailas & Rosenblatt LLC 885 Third Avenue New York, New York 10022 (212) 209-3050 (Address and telephone number of principal executive offices) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes o No x Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Common Stock: $0.001 Outstanding as of March 31, 2017: 18,238,482 EXPLANATORY NOTE We are filing this Amendment No.1 on Form 10-Q/A to amend and restate in their entirety the following items of our Quarterly Report on Form 10-Q for the quarter ended March31, 2017 as originally filed with the Securities and Exchange Commission on May11, 2017 (the “Original Form10-Q”): (i)Item1 of Part I “Financial Information,” (ii)Item2 of Part I, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” (iii) Item 2 of Part II, “Unregistered Sales of Equity Securities and Use of Proceeds” and we have also updated the signature page, the certifications of our Chief Executive Officer and Chief Financial Officer in Exhibits 31.1 and 32.1. No other sections were affected, but for the convenience of the reader, this report on Form 10-Q/A restates in its entirety, as amended, our Original Form10-Q. This report on Form 10-Q/A is presented as of the filing date of the Original Form10-Q and does not reflect events occurring after that date, or modify or update disclosures in any way other than as required to reflect the restatement described below, except that all references to shares of common stock and per share data for all periods presented herein have been adjusted to reflect our reverse stock split on a retroactive basis. As reported in our Current Report on Form 8-K filed August 14, 2017, on August 21, 2017, we effected a one-for-four reverse stock split of our common stock. As reported in our Current Report on Form 8-K filed August 23, 2017, we have determined that our previously reported results for the quarter ended March31, 2017 erroneously did not record as compensation expense the issuance of shares by us during that quarter. This Amendment No. 1 on Form 10-Q/A reflects the changes in “Financial Information” as well as the necessary conforming changes in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” resulting from the correction of this error. 2 PART 1. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) F-1 Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to Financial Statements F-4-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 7 PART II. OTHER INFORMATION Item 1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine safety disclosures 8 Item 5. Other Information 8 Item 6. Exhibits 9 Signatures 10 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AGRO CAPITAL MANAGEMENT CORP. fka GUATE TOURISM INC. BALANCE SHEETS March 31,2017* December 31,2016 ASSETS Current Assets Cash and cash equivalents $ 20 $ 80 Total Current Assets 20 80 TOTAL ASSETS 20 80 LIABILITIES AND STOCKHOLDERS’ EQUITY(DEFICIT) Current Liabilities Accounts payable and accrued liabilities $ 22,390 $ 6,036 Due to shareholder 117,697 97,179 Total Liabilities 140,087 103,215 Stockholders’ Equity (Deficit) Common stock, par value $0.001, 75,000,000 shares authorized, 18,627,855 and 18,125,000 shares issued and outstanding respectively; 18,628 18,125 Additional paid-in capital 1,498,085 15,742 Accumulated deficit (1,656,780 ) (137,002 ) Total Stockholders’ Equity (Deficit) (140,067 ) (103,135 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 20 $ 80 * March 31, 2017 financial statements have been amended and restated for certain balances and transactions. Refer to Note 7 for additional information. Common stock retroactively adjusted for 4:1 reverse stock split, effective August 21, 2017 See accompanying notes to financial statements. F-1 Table of Contents AGRO CAPITAL MANAGEMENT CORP. fka GUATE TOURISM INC. STATEMENTS OF OPERATIONS Three Months Ended March 31, 2017* 2016 REVENUE $ - $ - OPERATING EXPENSES Administrative Expenses 10,060 5,000 Professional fees 26,872 10,025 Share based compensation 1,482,846 - Total Operating Expenses 1,519,778 15,025 LOSS BEFORE INCOME TAXES (1,519,778 ) (15,025 ) Provision for income taxes - - NET LOSS $ (1,519,778 ) $ (15,025 ) NET LOSS PER SHARE: BASIC AND DILUTED $ (0.08 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED* 18,238,482 18,125,000 * March 31, 2017 financial statements have been amended and restated for certain balances and transactions. Refer to Note 7 for additional information. Common stock retroactively adjusted for 4:1 reverse stock split, effective August 21, 2017 See accompanying notes to financial statements. F-2 Table of Contents AGRO CAPITAL MANAGEMENT CORP. fka GUATE TOURISM INC. STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2017* 2016 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (1,519,778 ) $ (15,025 ) Adjustments to reconcile net loss to net cash from operating activities: Stock based compensation 1,482,846 - Changes in operating assets and liabilities: Accounts payable and accrued liabilities 16,354 (165 ) Prepaid expenses - (11,074 ) Net cash used in operating activities (20,578 ) (26,264 ) CASH FLOWS FROM FINANCING ACTIVITIES Loans from shareholder 20,518 10,880 Net cash provided by financing activities 20,518 10,880 Net decrease in cash and cash equivalents (60 ) (15,384 ) Cash and cash equivalents - beginning of period 80 15,445 Cash and cash equivalents - end of period $ 20 $ 61 Supplemental Cash Flow Disclosures Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - * March 31, 2017 financial statements have been amended and restated for certain balances and transactions. Refer to Note 7 for additional information. See accompanying notes to financial statements. F-3 Table of Contents AGRO CAPITAL MANAGEMENT CORP. fka GUATE TOURISM INC. NOTES TO THE FINANCIAL STATEMENTS December 31, 2016 NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS Agro Capital Management Corp. (the “Company”) registered as Guate Tourism Inc. in the State of Nevada on November 12, 2013 and was formed to promote tourism in Guatemala. The Company’s office is located at P.T. P7 1556, Sg Miang, Mukim Pekan, Daerah Pekan, Pahang, Malaysia. On September 11, 2015, the major shareholder of the Company sold 6,000,000 common shares owned by her to unrelated 3rdparties. These 6,000,000 common shares represent 82.8% of common stock of the Company. As a result, the Company changed control on September 11, 2015. On October 29, 2015, the Company filed Articles of Merger with the Secretary of State of the State of Nevada whereby the Company conducted a statutory merger with its wholly-owned subsidiary Agro Capital Management Corp., which was incorporated on October 29, 2015 and changed its name in connection therewith to “Agro Capital Management Corp”. In connection therewith the Company also amended its Articles of Incorporation to (i) increase the Company’s authorized number of shares of common stock from 75,000,000 to 300,000,000 and (ii) increase the Company’s total issued and outstanding shares of common stock by conducting a forward split of such shares at the rate of ten (10) shares for every one (1) share currently issued and outstanding (the “Forward Split”). On December 11, 2015, the name change and Forward Split were effected in the market by Financial Industry Regulatory Authority (“FINRA”). The Company’s ticker symbol became “ACMB”. The financial statements have been retroactively adjusted to give effect to the 10 for 1 forwardsplit. The par value of each common share outstanding did not change with the stock split. As a result, approximately $62,500 was reclassified from additional paid in capital to common shares – par, resulting in additional paid in capital having a negative balance. On August 21, 2017, the Company approved a reverse stock split of the Company’s authorized, issued and outstanding shares of common stock, par value $0.001 per share (the “Common Stock”), at a ratio of 1-for-4 (the “Reverse Stock Split”). On the Effective Date, the trading symbol for the Common Stock will change to “ACMBD” for a period of 20 business days, after which the final “D” will be removed from the Company’s trading symbol, which will revert to the original symbol of “ACMB”. The financial statements have been retroactively adjusted to give effect to the 1 for 4 reversesplit. The par value of each common share outstanding did not change with the stock split. As a result, approximately $53,375 was reclassified from to common shares - par to additional paid in capital. NOTE 2 – SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES Basis of Presentation The Company prepares its financial statements in accordance with rules and regulations of the Securities and Exchange Commission (“SEC”) and accounting principles generally accepted (“GAAP”) in the United States of America. The accompanying interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information in accordance with Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the Company’s opinion, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three months March 31, 2017 are not necessarily indicative of the results for the full year. While management of the Company believes that the disclosures presented herein are adequate and not misleading, these interim financial statements should be read in conjunction with the audited financial statements and the footnotes thereto for the year ended December 31, 2016 contained in the Company’s Form 10-K. F-4 Table of Contents Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Recent Accounting Pronouncements Management has considered all recent accounting pronouncements issued since the last audit of our financial statements. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s financial statements. NOTE 3 – GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principle, which contemplate continuation of the Company as a going concern. However, the Company had no revenues from the inception through March 31, 2017. As of March 31, 2017, the Company has an accumulated deficit of $1,656,780. The Company currently has limited working capital, and has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses. The Company intends to position itself so that it may be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. These financial statements do not include any adjustments relating to the recoverability and classification of recorded assets or the amounts of and classification of liabilities that might be necessary in the event the company cannot continue in existence. NOTE 4 – RELATED PARTY TRANSACTIONS In support of the Company’s efforts and cash requirements, it may rely on advances from related parties until such time that the Company can support its operations or attains adequate financing through sales of its equity or traditional debt financing. There is no formal written commitment for continued support by shareholders or directors. Amounts represent advances or amounts paid in satisfaction of liabilities. The advances were considered temporary in nature and were not formalized by a promissory note. During the three months ended March 31, 2017, one of the Company’s shareholders paid on behalf of the Company an amount of $20,518. As of March 31, 2017, and December 31, 2016, the Company owed $117,697 and $97,179 to this shareholder, respectively. During the three months ended March 31, 2017, 502,855 common shares were issued as stock based compensation, at a fair value of $1,482,846, to management, and related parties. The shares were issued on February 24, 2017, March 15, 2017, and March 24, 2017. The fair value of the shares issued was between $2.88 and $3.00. NOTE 5 – COMMON STOCK The Company has 75,000,000, $0.001 par value shares of common stock authorized. On August 21, 2017, the Company approved a reverse stock split of the Company’s authorized, issued and outstanding shares of common stock, par value $0.001 per share at a ratio of 1-for-4. The par value of each common share outstanding did not change with the stock split. As a result, approximately $53,375 was reclassified from to common shares - par to additional paid in capital. F-5 Table of Contents During the three months ended March 31, 2017, 502,855 common shares were issued as stock based compensation, at a fair value of $1,482,846. There were 18,627,855 and 18,125,000 shares of common stock issued and outstanding as at March 31, 2017, and December 31, 2016. NOTE 6 – COMMITMENTS AND CONTINGENCIES The Company neither owns nor leases any real or personal property. An officer has provided office services without charge. There is no obligation for the officer to continue this arrangement. Such costs are immaterial to the financial statements and accordingly are not reflected herein. The officers and directors are involved in other business activities and most likely will become involved in other business activities in the future. The Company has no commitments or contingencies as of March 31, 2017. From time to time the Company may become a party to litigation matters involving claims against the Company. Management believes that it is adequately insured for its operations and there are no current matters that would have a material effect on the Company’s financial position or results of operations. NOTE 7 – AMENDED AND RESTATED FINANCIAL STATEMENTS The financial statements have been amended to expense an additional $8,333 of filing fees, and to expense $1,482,846 of stock based compensation related to the issuance of 502,855 common shares issued during the three months ended March 31, 2017. NOTE 8 – SUBSEQUENT EVENTS The Organization’s management has evaluated events through the date that the financial statements were available to be issued, and through the date that they were filed, and has no other significant events to disclose, other than those noted below. Subsequent to March 31, 2017, the Company issued 1,284,269 shares to management and employees as share compensation. On August 21, 2017, the Company performed a reverse stock split. Refer to Note5 above for further detail. F-6 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION This Quarterly Report on Form 10-Q contains “forward-looking” statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements include, our expectations regarding future financial performance and liquidity, our long-term strategy, restructuring and other initiatives, and future operations or operating results. These statements often can be identified by the use of terms such as “may,” “should,” “could,” “will,” “expect,” “believe,” “planned,” “anticipate,” “estimate,” “project,” “intend,” “forecast,” “approximate” or “continue,” or similar expressions. Although we believe that our expectations are based on reasonable assumptions within the bounds of our knowledge of our business and operations, we cannot assure that actual results will not differ materially from our expectations. We assume no responsibility to update forward-looking statements made herein or otherwise. Unless the context requires otherwise, references to “we,” “us,” “our” and “the Company” refer to Agro Capital Management Corp. GENERAL Corporate Background Agro Capital Management Corp. was incorporated in the State of Nevada on November 12, 2013 under the name Guate Tourism Inc. Until September 11, 2015, we operated an online tourist guide company in Guatemala. On September 11, 2015, our then largest shareholder, Ms. Blanca Bamaca, entered into a Stock Purchase Agreement with certain third party investors, whereby Ms. Bamaca sold 6 million shares of our common stock held by her, representing at the time 82.8% of our issued and outstanding shares of common stock. Upon completion of the sale, we abandoned our business plan and sought an operating company with which to merge or to acquire. On October 29, 2015, Guate Tourism Inc. conducted a statutory merger with its wholly-owned subsidiary, Agro Capital Management Corp. The subsidiary was not an operating company and held no assets. Guate Tourism Inc., as the surviving entity, changed its name in connection therewith to Agro Capital Management Corp. We also amended our Articles of Incorporation to increase our authorized number of shares of common stock from 75 million to 300 million and increase our total issued and outstanding shares of common stock by conducting a forward split of such shares at the rate of ten shares for every one share then issued and outstanding . On December 31, 2015, we entered into a Share Exchange Agreement (the “Share Exchange Agreement”) with Capital Epitome Sdn Bhd, a private Malaysian corporation (“Capital Epitome”), and Mr. Mohd Nasir Bin Baba, a Malaysian citizen (“Mr. Nasir”), whereby we agreed to issue 30 million shares of its common stock in exchange for all of the issued and outstanding capital stock of Agro Capital Management Berhad, a Malaysian corporation (“Agro Malaysia”). On September 19, 2016, we, Capital Epitome and Mr. Nasir rescinded the Share Exchange Agreement (the “Mutual Rescission”) due to, among other reasons, the lack of currently available information regarding Agro Malaysia necessary for us to complete a full financial audit of Agro Malaysia for the two prior fiscal years. In connection with the rescission of the Share Exchange Agreement, we returned all of the shares of Agro Malaysia held by us to Capital Epitome and Mr. Nasir and, simultaneously, Capital Epitome and Mr. Nasir returned all of the shares of the Company held by them to us for cancellation. Mr. Michael Xavier Dorairaj and Mr. Michael Marcus Liew are former directors of Capital Epitome. At the time of the Share Exchange Agreement and the Mutual Rescission, Mr. Michael Xavier Dorairaj and Mr. Michael Marcus Liew, two of our directors, were not directors of Capital Epitome. On August 21, 2017, we effected a one-for-four reverse stock split of our common stock. 4 Table of Contents Business Overview Agro Capital Management Corp. is a shell company as defined under Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), because we have no or nominal assets and no or nominal operations. Our current business plan is to enter into a merger, acquisition or other business venture with Agro Malaysia or other companies in the aqua-culture development industry in Malaysia. No assurances can be given that we will be successful in either consummating a transaction with Agro Malaysia or identifying or negotiating a business transaction with another company, or, if we do enter into a business transaction with Agro Malaysia or another company, no assurances can be given as to the terms of a business transaction, or as to the nature of the target company. If we successfully enter into a merger, acquisition or other business venture with Agro Malaysia in the future, we intend to expand Agro Malaysia into a fully-integrated aquaculture company by developing our own research and development, hatcheries, aquaculture feeds, grow-out operations, processing plant operations, seafood sales and marketing. Results of Operation We have incurred recurring losses to date. Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly, do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, stockholder loans and the issuance of securities. Three Month Periods Ended March 31, 2017 and 2016 Our net loss for the three-month period ended March 31, 2017 was $1,511,445. Our net loss for the three-month period ended March 31, 2016 was $15,025. During the three-month period ended March 31, 2017, our operating expenses were $1,519,778, which consisted of $1,482,846 in share based compensation, $26,872 in professional fees and $10,060 in administrative expenses, compared to $0, $10,025 and $5,000, respectively for the same period from the prior year. Our professional fees increased primarily due to an increase in professional fees and administrative expenses related to the development of our business plans. The weighted average number of shares outstanding was 18,238,482 for the three-month period ended March 31, 2017, and the weighted average number of shares outstanding was 18,125,000 for the three-month period ended March 31, 2016. Liquidity and Capital Resources Three Month Period Ended March 31, 2017 As at March 31, 2017, our total assets were $20. As at March 31, 2017, our current liabilities were $140,087. Stockholders’ equity (deficit) was $(140,067) as of March 31, 2017. Cash Flows from Operating Activities We have not generated positive cash flows from operating activities. For the three month periods ended March 31, 2017 and 2016, net cash flows used in operating activities was $(20,578) and $(26,264), respectively. Cash Flows from Investing Activities For the period ended March 31, 2017, and March 31, 2016, we did not have any net cash flows used in, or provided by, investing activities. 5 Table of Contents Cash Flows from Financing Activities For the three month period ended March 31, 2017 net cash flows received from financing activities was $20,518, which was the result of a shareholders’ loan to us, compared to $10,880 from shareholders’ loans provided to us for the period ended March 31, 2016. Plan of Operation and Funding We expect that working capital requirements will continue to be funded through a combination of our existing funds, shareholders’ loans and further issuances of securities. Our working capital requirements are expected to increase in line with the growth of our business. Existing working capital, officer and director loans, and further issuances of securities are expected to be adequate to fund our operations over the next three months. We have no lines of credit or other bank financing arrangements. Generally, we have financed operations to date through the proceeds of officer and director loans and the issuance of securities. In connection with our business plan, management anticipates additional increases in operating expenses and capital expenditures relating to: (i) acquisition of software; (ii) developmental expenses associated with a start-up business; and (iii) marketing expenses. We intend to finance these expenses with officer and director loans and further issuances of securities. Thereafter, we expect we will need to raise additional capital and generate revenues to meet long-term operating requirements. Additional issuances of equity or convertible debt securities will result in dilution to our current stockholders. Further, such securities might have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to take advantage of prospective new business endeavors or opportunities, which could significantly and materially restrict our business operations. Off-Balance Sheet Arrangements As of the date of this Quarterly Report, we do not have any off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Going Concern The independent auditor’s report accompanying our March 31, 2017 financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. As discussed in the notes to the financial statements, we have limited operations and have yet to obtain profitability. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined in Item 10 of Regulation S-K and, as a result, we are not required to provide the information under this item. 6 Table of Contents ITEM 4. CONTROLS AND PROCEDURES We performed an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer, of the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the period covered by this Report. Disclosure controls and procedures means controls and other procedures of a company that are designed to provide reasonable assurance that material information required to be disclosed by us in the reports we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that the information is accumulated and communicated to our management, including our Chief Executive Officer, as appropriate to allow timely decisions regarding required disclosure. Based on the existence of the material weaknesses, our management, including our Chief Executive Officer, concluded that our disclosure controls and procedures were not effective at the reasonable assurance level as of the end of the period covered by this Report. Such officer also confirmed that there was no change in our internal control over financial reporting during the three-month period ended March 31, 2017 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. We do not expect that our disclosure controls and procedures will prevent all errors and all instances of fraud. Disclosure controls and procedures, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the disclosure controls and procedures are met. Further, the design of disclosure controls and procedures must reflect the fact that there are resource constraints, and the benefits must be considered relative to their costs. Because of the inherent limitations in all disclosure controls and procedures, no evaluation of disclosure controls and procedures can provide absolute assurance that we have detected all our control deficiencies and instances of fraud, if any. The design of disclosure controls and procedures also is based partly on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. 7 Table of Contents PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 1A. RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and, as a result, we are not required to provide the information under this item. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS During the three months ended March 31, 2017, we issued 502,855 shares of common stock to management and related parties of Agro Capital Management Berhad as share compensation. This issuance was undertaken in reliance upon the exemption from registration requirements of Section4(2), as a transaction by an issuer not involving a public offering. All recipients had adequate access, through their relationship with us, to information about us. No proceeds were received for the issuance of shares. The common stock issuance was recorded as additional paid-in capital. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. MINE SAFETY DISCLOSURES None. ITEM 5. OTHER INFORMATION None. 8 Table of Contents ITEM 6. EXHIBITS Exhibits: 31.1 Certification of Chief Executive Officer pursuant to Securities Exchange Act of 1934 Rule 13a-14(a) or 15d-14(a). 32.1 Certifications pursuant to Securities Exchange Act of 1934 Rule 13a-14(b) or 15d-14(b) and 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes- Oxley Act of 2002. 9 Table of Contents SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Agro Capital Management Corp. Dated: September 27, 2017 By: /s/ Badurul Hisam Bin Samsuddin Badurul Hisam Bin Samsuddin Chief Executive Officer 10
